DETAILED ACTION
Claims 1-11 and 13-20 are presented for examination.
Claim 12 is cancelled.
Claims 1-2, 6, 11, 13, and 18-19 have been amended.
This office action is in response to the amendment submitted on 30-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The written opinion of PCT/US2021/014908 dated 7 May 2021 (hereinafter ‘written opinion’) contains multiple references noted as ‘X’.
Bakay et al., “Integrating Geostatistical Modeling with Machine Learning for Production Forecast in Shale Reservoirs: Case Study from Eagle Ford” [2019] URTeC: 141 is cited in paragraph 2.4.2 and states “grid - gridding necessarily comprises interpolation”. Examiner does not find gridding to always contain interpolation, nor performing interpolation as found using the features as found in the claim. No further discussion of interpolation is found.
Singh et al., “Uncertainty Quantification of Forecasted Oil Recovery using Dynamic Model Ranking with Application to a ME Carbonate Reservoir” [2014] ITPC 17476 is cited in paragraph 2.4.3 and states “a smooth model, such as that in figure 3 necessarily comprises interpolation”. Examiner does not find the smooth model depicted figure 3 to have been interpolated and the reference does not contain discussion of interpolation as recited in the claim.
GLINSKY ME ET AL: "Integration of uncertain subsurface information into multiple reservoir simulation models" [2005] is cited in paragraph 2.4.4 and states “a smooth model, such as that in figure 20 necessarily comprises interpolation”. Examiner does not find the smooth model depicted figure 20 to have been interpolated and the reference does not contain discussion of interpolation as recited in the claim.
EP 3406844 A1 is cited as an ‘X’ reference, however, no citation is made to claim 2 or the interpolation as found in the claim.


However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 11, and 18, specifically

generating, with the physical computer processor, interpolation uncertainty values based on a sum of interpolation errors, wherein the interpolation errors are based on interpolating the subsurface feature values;
generating, with the physical computer processor, a second representation of the likelihoods of the subsurface feature values as the function of position in the subsurface volume of interest using visual effects to display at least some interpolated subsurface feature prediction probability distributions as the function of position in the subsurface volume of interest; and
displaying the first representation and the second representation on the graphical user interface

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 and 13-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146